

VISHAY INTERTECHNOLOGY, INC. 2007 STOCK INCENTIVE PROGRAM
(AS AMENDED AND RESTATED EFFECTIVE FEBRUARY 2011)
 
     1. Purpose. The Vishay Intertechnology, Inc. 2007 Stock Incentive Program
(the “Program”) provides for the grant of stock options, restricted stock and
restricted stock units to executive officers, key employees and directors of
Vishay Intertechnology, Inc. (the “Company”) and its subsidiaries. The purpose
of the Program is to enhance the long-term performance of the Company and to
provide the selected individuals with an incentive to improve the growth and
profitability of the Company by acquiring a proprietary interest in the success
of the Company.
 
     2. Definitions. Whenever used in the Program, the masculine pronoun shall
be deemed to include the feminine, the singular to include the plural, unless
the context clearly indicates otherwise, and the following capitalized words and
phrases shall have the meaning set forth below unless the context plainly
requires a different meaning:
 
          (a) “Agreement” means the written agreement between the Company and a
Participant, or other documentation, evidencing an Award.
 
          (b) “Award” means a Stock Option, Restricted Stock, Unrestricted Stock
or Restricted Stock Unit.
 
          (c) “Board” means the Board of Directors of the Company.
 
          (d) “Cause” means conduct by a Participant amounting to (1) fraud or
dishonesty against the Company, (2) willful misconduct, repeated refusal to
follow the reasonable directions of the Board of Directors of the Company, or
knowing violation of law in the course of performance of the duties of
Participant’s employment with the Company, (3) repeated absences from work
without a reasonable excuse, (4) intoxication with alcohol or drugs while on the
Company’s premises during regular business hours, (5) a conviction or plea of
guilty or no contest to a felony or a crime involving dishonesty, or (6) a
breach or violation of any Company policies regarding employee conduct, or a
breach or violation of the terms of any employment or other agreement between
Participant and the Company.
 
          (e) “Class B Common Stock” means the Class B common stock, $0.10 par
value per share, of the Company.
 
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
 
          (g) “Committee” means the Compensation Committee of the Board of
Directors of the Company.
 
          (h) “Common Stock” means the common stock, par value $0.10 per share
of the Company, other than Class B Common Stock.
 
          (i) “Company” means Vishay Intertechnology, Inc. a Delaware
corporation, or any successor organization.
 

--------------------------------------------------------------------------------

 

          (j) “Consent” has the meaning prescribed in Section 13 below.
 
          (k) “Disability” means a physical or mental condition which, in the
judgment of the Committee, permanently prevents a Participant from performing
his usual duties for the Company or such other position or job which the Company
makes available to him and for which the Participant is qualified by reason of
his education, training and experience. In making its determination the
Committee may, but is not required to, rely on advice of a physician competent
in the area to which such Disability relates. The Committee may make the
determination in its sole discretion and any decision of the Committee shall be
binding on all parties.
 
          (l) “Employee” means a full-time, nonunion, salaried employee, as that
term is understood under the common law, of the Company.
 
          (m) “Exercise Price” means the price per share at which Common Stock
may be purchased upon exercise of a Stock Option.
 
          (n) “Expiration Date” means the last date upon which a Stock Option
can be exercised, as described in Section 6(b).
 
          (o) “Fair Market Value” means, for any particular date, the last sale
price of the Common Stock on the New York Stock Exchange or, if no reported
sales take place on the applicable date, the average of the high bid and low
asked price of the Common Stock as reported for such date or, if no such
quotation is made on such date, on the next preceding day on which there were
quotations, provided that such quotations shall have been made within the ten
(10) business days preceding the applicable date. In the event that the Fair
Market Value cannot be thus determined, it shall be determined in good faith by
the Committee.
 
          (p) “Involuntary Termination” means a Termination of Employment but
does not include a Termination of Employment for Cause or a Voluntary
Resignation.
 
          (q) “Participant” means an individual to whom an Award is granted
pursuant to the Program.
 
          (r) “Program” means the 2007 Vishay Intertechnology, Inc. Stock
Incentive Program.
 
          (s) “Program Action” has the meaning prescribed in Section 13 below.
 
          (t) “Restricted Stock” means restricted shares of Common Stock that
may not be transferred until vested and are forfeitable.
 
          (u) “Restricted Stock Unit” or “RSU” means the right to receive a
share of Common Stock on a date determined by the Committee and set forth in the
applicable Agreement.
 
-2-
 

--------------------------------------------------------------------------------

 

          (v) “Retirement” means a Termination of Employment from the Company or
a Subsidiary, with the consent of the Company, on or after the “normal
retirement age” defined under any tax qualified retirement plan maintained by
the Company.
 
          (w) “Stock Option” or “Option” means a right to purchase shares of
Common Stock granted pursuant to Section 6 of this Program, which shall not be
treated as an incentive stock option under section 422 of the Code.
 
          (x) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock equal to 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.
 
          (y) “Termination of Employment” means the termination of the
employee-employer relationship between an Employee and the Company or a
Subsidiary, or the termination of service as a member of the Board, regardless
of the fact that severance or similar payments are made to the Participant, for
any reason, including, but not limited to, a Voluntary Resignation, Involuntary
Termination, termination for Cause, death, Disability or Retirement. The
Committee shall, in its absolute discretion, determine the effect of all matters
and questions relating to a Termination of Employment, including, but not by way
of limitation, the question of whether a leave of absence constitutes a
Termination of Employment, or whether a Termination of Employment is for Cause.
If a Participant is both an Employee and a member of the Board or if a
Participant ceases to be an Employee or Board member and immediately commences
service in the other capacity, then a Termination of Employment shall occur when
the Participant is neither an Employee nor a member of the Board.
 
          (z) “Unrestricted Stock” means unrestricted shares of Common Stock.
 
          (aa) “Voluntary Resignation” means a Termination of Employment as a
result of the Participant’s resignation.
 
     3. Administration.
 
          (a) The Program shall be administered by the Committee, which shall
consist of at least two directors who are not Employees of the Company or a
Subsidiary. The members of the Committee shall be appointed by, and serve at the
pleasure of, the Board. To the extent required for transactions under the
Program to qualify for the exemptions available under Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, the members of the Committee shall be
“non-employee directors” within the meaning of Rule 16b-3. To the extent
required for compensation realized from Awards to be deductible by the Company
pursuant to section 162(m) of the Code, the members of the Committee shall be
“outside directors” within the meaning of section 162(m). Notwithstanding the
foregoing, no grant of an Award shall be invalidated if the Committee is not so
constituted. If the Committee does not exist, or for any other reason determined
by the Board, the Board may take any action under the Program that would
otherwise be the responsibility of the Committee.
 
-3-
 

--------------------------------------------------------------------------------

 

          (b) The Committee shall have full authority, in its discretion, (a) to
determine the Employees of the Company or any Subsidiary to whom Awards shall be
granted and the terms and provisions of each Award, subject to the provisions of
this Program, (b) to exercise all of the powers granted to it under this
Program, (c) to construe, interpret and implement the Program and any Agreement,
(d) to prescribe, amend and rescind rules and regulations relating to this
Program, including rules governing its own operations, (e) to determine the
terms and provisions of the respective Agreement with each Participant, (f) to
make all determinations necessary or advisable in administering the Program, and
(g) to correct any defect, supply any omission and reconcile any inconsistency
in the Program. The Committee’s determinations under the Program need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Awards under the Program (whether or not such persons are
similarly situated). The Committee’s decisions shall be final and binding on all
Participants.
 
          (c) Action of the Committee shall be taken by the vote of a majority
of its members. The determination of the Committee on all matters relating to
the Program or any Agreement (including, without limitation, the determination
as to whether an event has occurred resulting in a forfeiture or a termination
or reduction of the Company’s obligations in accordance with the terms of this
Program) shall be final, binding and conclusive. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Program or any award thereunder.
 
          (d) Notwithstanding any other provision of the Program, the Committee
(or the Board acting instead of the Committee), may delegate to one or more
officers of the Company the authority to designate the individuals (other than
such officer(s) or any member of the Board), among those eligible to receive
awards pursuant to the terms of the Program, who will receive Awards and the
size of each such grant, to the fullest extent permitted by Section 157 of the
Delaware General Corporation Law (or any successor provision thereto). The
Committee may additionally delegate to one or more officers of the Company the
day-to-day administrative management of the Program to the fullest extent
permitted by Section 157 of the Delaware General Corporation Law (or any
successor provision thereto).
 
          (e) With respect to Awards granted to members of the Board who are not
employees of the Company, the Program shall be administered (as otherwise set
forth in this Section 3), including determining which individuals shall receive
Awards and the terms of any such Awards, solely by the Board.
 
     4. Shares Available.
 
          (a) Subject to adjustment in accordance with Section 4(b), the number
of shares of Common Stock for which Awards may be granted under this Program is
3,000,000, which may consist of treasury shares or authorized but unissued
shares. The maximum number of shares of Common Stock subject to Awards granted
under this Program to any participating Employee for any year shall not exceed
300,000 shares, subject to adjustment in accordance with Section 4(b), below. To
the extent permitted by law, any shares of Common Stock attributable to the
unexercised or otherwise unsettled portion of any Stock Option that is
forfeited, canceled, expires or terminates for any reason without being
exercised or otherwise settled in full shall again be available for the grant of
Awards under this Program, provided that no more than 3,000,000 shares of Common
Stock cumulatively shall be available under this Program at any time.
 
-4-
 

--------------------------------------------------------------------------------

 

     If (i) the Company withholds shares of Common Stock to satisfy its minimum
tax withholding requirements as provided in Section 16, (ii) an Option covering
shares of Common Stock is exercised pursuant to an arrangement under which the
Participant receives shares of Common Stock having an aggregate Fair Market
Value equal to the excess of the Fair Market Value of the Common Stock subject
to Option exercise over the aggregate Option exercise price for such Options
(“Immaculate Cashless Exercise”) or (iii) shares of Common Stock are tendered to
the Company in payment of the Exercise Price of a Stock Option, other Options
may not be granted covering (i) the shares of Common Stock so withheld to
satisfy the Company’s tax withholding requirements, (ii) the shares of Common
Stock that were subject to such Option but not delivered because of the
application of such Immaculate Cashless Exercise provisions or (iii) the shares
of Common Stock so tendered to pay the Exercise Price, as applicable. In
addition, for the avoidance of doubt, Options may not be granted covering shares
of Common Stock repurchased by the Company on the open market with proceeds, if
any, received by the Company on account of the payment of the option price for
an Option by Participants.
 
          (b) If there is any change in the outstanding shares of Common Stock
by reason of a stock dividend or distribution, or stock split-up, or by reason
of any merger, consolidation, spinoff or other corporate reorganization in which
the Company is the surviving corporation, the number of shares that may be
delivered under the Program and the number of shares subject to each outstanding
Option award, and, if appropriate, the Exercise Price under each such Option,
shall be equitably adjusted by the Committee, whose determination shall be
final, binding and conclusive. After any adjustment made pursuant to this
Section 4(b), the number of shares subject to each outstanding Option shall be
rounded down to the nearest whole number.
 
     5. Eligibility. Officers, other Employees of the Company or a Subsidiary,
and members of the Board, who are responsible for or contribute to the
management, growth, and profitability of the business of the Company or a
Subsidiary are eligible for participation in this Program. The selection of
individuals for participation in the Program shall be made by the Committee,
based on a subjective evaluation of each individual’s performance and expected
future contribution to the Company and its Subsidiaries, and may take into
account the recommendations of the Chief Executive Officer of the Company.
 
     6. Granting of Stock Options.
 
          (a) Grant of Stock Options. The Committee, in its discretion, may
grant Stock Options during any year that this Program is in effect to any
eligible Employee. The terms of each Stock Option shall be contained in an
Agreement, which shall contain the number of shares of Common Stock covered by
the Option, the period during which the Option may be exercised, the Exercise
Price, and any additional terms and conditions not inconsistent with this
Program that the Committee deems to be appropriate. The Committee shall have
complete discretion in determining the number of shares of Common Stock subject
to each Option grant (subject to the share limitations set forth in Section
4(a)) and, consistent with the provisions of this Program, the terms, conditions
and limitations pertaining to each Option. The terms of Options need not be
uniform among Participants. By accepting a Stock Option, a Participant thereby
agrees that the Option shall be subject to all of the terms and conditions of
this Program and the applicable Agreement.
 
-5-
 

--------------------------------------------------------------------------------

 

          (b) Option Term. The duration of each Option shall be specified in the
Agreement and shall not exceed ten (10) years.
 
          (c) Option Price. The Exercise Price of the Common Stock purchasable
under any Stock Option shall be determined by the Committee and set forth in
each Agreement, subject to adjustment in accordance with Section 4(b). The
Exercise Price shall not be less than the Fair Market Value of a share of Common
Stock on the date the Option is granted.
 
          (d) Exercise of Stock Options. Each Agreement shall contain a vesting
schedule, which shall specify when the Stock Option shall become vested and thus
exercisable; provided, however, that subsequent to the grant of an Option, the
Committee, at any time before complete termination of such Option, may
accelerate the time or times at which such Option may be exercised in whole or
in part, and may permit the Participant or any other designated person acting
for the benefit of the Participant to exercise all or any part of the Option
during all or part of the remaining Option term specified in Section 6(a),
notwithstanding any provision of the Agreement to the contrary.
 
          (e) Termination of Employment.
 
               (i) Death or Disability. If a Participant has a Termination of
Employment as a result of death or Disability, the time at which the unexercised
portion of any Option becomes exercisable may be accelerated, including to make
the Option immediately exercisable in full. Except as otherwise provided in an
applicable Agreement, the Option, to the extent that it is not exercisable on
the date of termination, shall expire and terminate on such date of termination
and the Option, to the extent that it is exercisable (including after any
acceleration of vesting) on such date of termination, shall expire and terminate
on the earlier of the Expiration Date or first anniversary of the Participant’s
death or disability. Any exercise of an Option following a Participant’s death
shall be made only by the Participant’s executor or administrator, unless the
Participant’s will specifically disposes of such award, in which case such
exercise shall be made only by the recipient of such specific disposition. If a
Participant’s personal representative or the recipient of a specific disposition
shall be entitled to exercise an Option pursuant to the preceding sentence, such
representative or recipient shall be bound by all the terms and conditions of
the Program and the applicable Agreement which would have applied to the
Participant.
 
               (ii) Retirement. If a Participant has a Termination of Employment
due to Retirement, the time at which the unexercised portion of an Option
becomes exercisable may be accelerated, including to make the Option immediately
exercisable in full. Except as otherwise provided in an applicable Agreement,
the Option, to the extent that it is not exercisable on the date of retirement,
shall expire and terminate on such date of retirement and the Option, to the
extent that it is exercisable (including after any acceleration of vesting) on
such date of retirement, shall expire and terminate on the earlier of the last
day of the Option term or the first anniversary of the Participant’s retirement.
 
-6-
 

--------------------------------------------------------------------------------

 

               (iii) Other Termination. Except as otherwise provided in an
applicable Agreement, if a Participant has a Termination of Employment for
reasons other than as provided in subsections (i) and (ii) above, the Option, to
the extent that it is not exercisable on the date of termination, shall expire
and terminate on such date of termination and the Option, to the extent that it
is exercisable (including after any acceleration of vesting) on such date of
termination, shall expire and terminate on the earlier of the Expiration Date of
the Option or on the 60th day after the Participant’s termination; provided,
however, that the unexercised portion of any Option (including any vested
portion) shall expire and terminate immediately upon a Termination of Employment
for Cause.
 
               (iv) In the event that the Company in its sole discretion
determines that the Participant has, at any time during the 12-month period
following Termination of Employment violated the terms of any agreement with the
Company or a Subsidiary regarding (i) engaging in a business that competes with
the business of the Company or any Subsidiary, (ii) interfering in any material
respect with any contractual or business relationship of the Company or any
Subsidiary, or (iii) soliciting the employment of any person who was during such
12-month period, a director, officer, partner, Employee, agent or consultant of
the Company or a Subsidiary, then (x) all outstanding unexercised Stock Options
issued to the holder pursuant to the Program shall be forfeited and (y) upon
written request from the Company, the Participant shall pay to the Company any
gain realized upon the exercise of an Option within the 12-month period
preceding the violation or such other period as may be set forth in the
applicable Agreement.
 
          (f) Transfer of Option. Unless the Committee determines otherwise at
the time an Option is granted, no Option granted under the Program shall be
assignable or transferable other than by will or by the laws of descent and
distribution, and all Options shall be exercisable during the life of the
Participant only by the Participant or his legal representative.
 
          (g) Substituted Options. Notwithstanding anything to the contrary in
this Section 6, any Option issued in substitution for an Option previously
issued by another entity, which substitution occurs in connection with a
transaction to which Code section 424(a) is applicable, may provide for an
exercise price computed in accordance with such Code section and the regulations
thereunder and may contain such other terms and conditions as the Committee may
prescribe to cause such substitute Option to contain as nearly as possible the
same terms and conditions (including the applicable vesting and termination
provisions) as those contained in the previously issued Option being replaced
thereby.
 
     7. Exercise of Stock Options. A Stock Option shall be exercised by the
delivery of a written notice of exercise to the Vice President and Secretary of
the Company, or such other person specified by the Committee, setting forth the
number of shares of Common Stock with respect to which the Option is to be
exercised, accompanied by full payment of the Exercise Price and any required
withholding taxes. Payment of the Exercise Price for the shares of Common Stock
being purchased shall be made: (a) by certified or official bank check (or the
equivalent thereof acceptable to the Company), or (b) at the discretion of the
Committee and to the extent permitted by law, by such other provision as the
Committee may from time to time prescribe. The Committee may allow exercises to
be made by means of a “cashless exercise,” with the delivery of payment as
permitted under Federal Reserve Board Regulation T, subject to applicable
securities law restrictions, or by any other means which the Committee
determines to be consistent with the Program’s purpose and applicable law.
Payment shall be made on the date that the Option or any part thereof is
exercised, and no shares shall be issued or delivered upon exercise of an Option
until full payment has been made by the Participant. Promptly after receiving
payment of the full Exercise Price, the Company shall, subject to the provisions
of Section 13, deliver to the Participant, or to such other person as may then
have the right to exercise the Option, a certificate for the shares of Common
Stock for which the Option has been exercised.
 
-7-
 

--------------------------------------------------------------------------------

 

     8. Employees Based Outside of the United States. Notwithstanding any
provision of this Program to the contrary, in order to foster and promote the
achievement of the purposes of the Program, or to comply with these provisions
in other countries in which the Company or any Subsidiary operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (i) determine which Employees employed outside the United States
are eligible to participate in the Program, (ii) modify the terms and conditions
of any options granted to Employees who are employed outside the United States
(including the grant of stock appreciation rights, as described in the following
paragraph, in lieu of stock options), and (iii) establish subprograms, modified
Option exercise procedures and other terms and procedures to the extent such
actions may be necessary or advisable.
 
The Committee in its discretion may grant stock appreciation rights in lieu of
Stock Options to Employees employed outside the United States. A stock
appreciation right shall provide an Employee the right to receive in cash the
difference between the Fair Market Value of a share of Common Stock on the grant
date and the exercise date, and otherwise shall have the same terms and
conditions as a Stock Option granted hereunder. Stock appreciation rights
granted under this Section 8 shall be considered as Stock Options for the
application of the limitations in Section 4(a) of the Program.
 
     9. No Rights as a Stockholder. No Participant (or other person having the
right to exercise an Option) shall have any of the rights of a stockholder of
the Company with respect to shares subject to an Option until the issuance of a
stock certificate to such person for such shares or the establishment of an
account evidencing ownership of such shares in uncertificated form, except as
otherwise provided in Section 4(b).
 
     10. Restricted Stock.
 
          (a) Restricted Stock Grants. The Committee may grant Restricted Stock
to such key persons, in such amounts, and subject to such vesting and forfeiture
provisions and other terms and conditions as the Committee shall determine in
its sole discretion, subject to the provisions of the Program. The terms of a
grant of Restricted Stock shall be contained in an Agreement, which shall
contain the number of shares of Restricted Stock granted, when the Restricted
Stock vests and any additional terms and conditions not inconsistent with this
Program that the Committee deems to be appropriate If the Restricted Stock is
newly issued by the Company, the Participant must make payment to the Company or
its exchange agent in an amount at least equal to the par value of the shares as
required by the Committee and in accordance with the Delaware General
Corporation Law.
 
-8-
 

--------------------------------------------------------------------------------

 

          (b) Issuance of Stock Certificate(s). Promptly after the Committee
grants Restricted Stock to a Participant, the Company or its exchange agent
shall issue to the Participant a stock certificate or stock certificates for the
shares of Common Stock covered by the Award or shall establish an account
evidencing ownership of the stock in uncertificated form. Upon the issuance of
such stock certificate(s) or establishment of such account, the Participant
shall have the rights of a stockholder with respect to the restricted stock,
subject to: (i) the nontransferability restrictions and forfeiture provision
described in Sections 10(d) and 10(e); (ii) in the Committee’s discretion, a
requirement that any dividends paid on such shares shall be held in escrow until
all restrictions on such shares have lapsed; and (iii) any other restrictions
and conditions contained in the applicable Agreement.
 
          (c) Custody of Stock Certificate(s). Unless the Committee shall
otherwise determine, any stock certificates issued evidencing shares of
restricted stock shall remain in the possession of the Company until such shares
are free of any restrictions specified in the applicable Agreement. The
Committee may direct that such stock certificate(s) bear a legend setting forth
the applicable restrictions on transferability or, if the Restricted Stock is in
book entry form, that such book entry or account be subject to electronic coding
or stop order indicating that such shares of Restricted Stock are restricted by
the terms of the Program. Such legend, electronic coding or stop order shall not
be removed until such shares of Restricted Stock vest.
 
          (d) Nontransferability. Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in this Program or the applicable Agreement. The Committee
at the time of grant shall specify the date or dates (which may depend upon or
be related to a period of continued employment with the Company, the attainment
of performance goals or other conditions or a combination of such conditions) on
which the nontransferability of the restricted stock shall laps.
 
          (e) Termination of Employment. Except as may otherwise be provided by
the Committee at any time prior to a Participant’s termination of employment, a
Participant’s termination of employment for any reason (including death) shall
cause the immediate forfeiture of all Restricted Stock that has not yet vested
as of the date of such termination of employment. Unless the Board or the
Committee determines otherwise, all dividends paid on such shares also shall be
forfeited, whether by termination of any escrow arrangement under which such
dividends are held, by the Participant’s repayment of dividends received
directly, or otherwise.
 
     11. Unrestricted Stock. The Committee may grant (or sell at a purchase
price at least equal to par value) shares of Common Stock free of restrictions
under the Program, to such key persons and in such amounts as the Committee
shall determine in its sole discretion. Shares may be thus granted or sold in
respect of past services or other valid consideration.
 
-9-
 

--------------------------------------------------------------------------------

 

     12. Restricted Stock Units.
 
         (a) Restricted Stock Unit Grants. The Committee may grant Restricted
Stock Units to such key persons, in such amounts, and subject to such terms and
conditions as the Committee shall determine in its discretion, subject to the
provisions of the Program. The terms of a grant of Restricted Stock Units shall
be contained in an Agreement, which shall contain the number of Restricted Stock
Units granted, when the Restricted Stock Units vest, when the shares of Common
Stock will be issued and any additional terms and conditions not inconsistent
with this Program that the Committee deems to be appropriate. Unless the
applicable Agreement provides otherwise, a share of Common Stock will be issued
immediately upon vesting of a Restricted Stock Unit. RSUs may be awarded
independently of or in connection with any other Award under the Program.
 
         (b) Vesting. Restricted stock units may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in this Program or the applicable Agreement. The Committee
at the time of grant shall specify the date or dates (which may depend upon or
be related to a period of continued employment with the Company, the attainment
of performance goals or other conditions or a combination of such conditions) on
which the RSUs shall vest.
 
         (c) Termination of Employment. Except as may otherwise be provided by
the Committee at any time prior to a Participant’s termination of employment, a
Participant’s termination of employment for any reason (including death) shall
cause the immediate forfeiture of all RSUs that have not yet vested as of the
date of such termination of employment.
 
     13. Consents and Approvals. If the Committee shall at any time determine
that any Consent (as hereinafter defined) is necessary or desirable as a
condition of, or in connection with, the issuance of shares under the Program or
the taking of any other action thereunder (each such action being hereinafter
referred to as a “Program Action”), then such Program Action shall not be taken,
in whole or in part, unless and until such Consent shall have been effected or
obtained to the full satisfaction of the Committee. The term “Consent” as used
herein with respect to any Program Action means (a) any and all listings,
registrations or qualifications in respect thereof upon any securities exchange
or under any federal, state or local law, rule or regulation, (b) any and all
written agreements and representations by the Participant with respect to the
disposition of shares, or with respect to any other matter, which the Committee
shall deem necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made and (c) any and all
consents, clearances and approvals in respect of a Program Action by any
governmental or other regulatory bodies.
 
     14. Change in Control.
 
         (a) Change in Control Defined. A “Change in Control” shall be deemed to
have occurred at such time as:
 
-10-
 

--------------------------------------------------------------------------------

 

             (i) a “person” or “group” within the meaning of Section 13(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) (other than the Company
or any of its Subsidiaries or any employee benefit plans of the Company or any
of its Subsidiaries or any Permitted Holders) becomes the direct or indirect
“beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of 50% or
more, in the aggregate, of the voting power of the (x) Common Stock and Class B
Common Stock then outstanding or (y) other capital stock into which the Common
Stock or Class B Common Stock is reclassified or changed;
 
             (ii) the consummation of any share exchange, consolidation or
merger of the Company pursuant to which the Common Stock will be converted into
cash, securities or other property or any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and its Subsidiaries, taken as a whole, to
any person other than to a Subsidiary of the Company; provided, however, that a
transaction where the holders of the Common Stock and the Class B Common Stock
immediately prior to such transaction own, directly or indirectly, more than 50%
of aggregate voting power of all classes of common equity of the continuing or
surviving corporation or transferee entitled to vote generally in the election
of directors immediately after such event shall not be a Change in Control;
 
             (iii) the Continuing Directors cease to constitute at least a
majority of the Company’s board of directors; or
 
             (iv) the stockholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company.
 
“Permitted Holder” means each of Dr. Felix Zandman or his wife, children or
lineal descendants, the Estate of Mrs. Luella B. Slaner or her children or
lineal descendants, any trust established for the benefit of such persons, or
any “person” (as such term is used in Section 13(d) or 14(d) of the Exchange
Act), directly or indirectly, controlling, controlled by or under common control
with any such person mentioned in this paragraph or any trust established for
the benefit of such persons or any charitable trust or non-profit entry
established by a Permitted Holder, or any group in which such Permitted Holders
hold more than a majority of the voting power of the Common Stock and Class B
Common Stock deemed to be beneficially owned by such group.
 
“Continuing Director” means a director who either was a member of the Board of
Directors on April 1, 2008 or who becomes a member of the Board of Directors
subsequent to that date and whose election, appointment or nomination for
election by the stockholders of the Company is duly approved by a majority of
the Continuing Directors on the Board of Directors at the time of such approval,
either by a specific vote or by approval of the proxy statement issued by the
Company on behalf of the Board of Directors in which such individual is named as
nominee for director.
 
         (b) Effect of a Change in Control.
 
             (i) Upon the occurrence of a Change in Control, the Committee may
cause all or some of the Awards outstanding under the Program to be fully vested
as of the effective date of the Change in Control.
 
-11-
 

--------------------------------------------------------------------------------

 

              (ii) Upon the occurrence of a Change in Control that results in
(i) a dissolution or liquidation of the Company, (ii) a sale of all or
substantially all of the Company’s assets, (iii) a merger or consolidation
involving the Company in which the Company is not the surviving corporation or
(iv) a merger or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Common Stock receive
securities of another corporation and/or other property, including cash, the
Committee shall, in its absolute discretion (which may include not treating all
options uniformly), elect to either:
 
                 1. amend each Stock Option so that it becomes exercisable in
full at least two weeks before the occurrence of such event and expires upon the
occurrence of such event;
 
                 2. cancel, effective immediately prior to the occurrence of
such event, each Stock Option outstanding immediately prior to such event
(whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant an amount in cash, for each share of Common
Stock subject to such Stock Option equal to the excess of (x) the value, as
determined by the Committee in its absolute discretion, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event over (y) the exercise price of such Stock Option; or
 
                 3. provide for the exchange of each Stock Option outstanding
immediately prior to such event (whether or not then exercisable) for an option
on some or all of the property which a holder of the number of shares of Common
Stock subject to such Stock Option would have received and, incident thereto,
make an equitable adjustment as determined by the Committee in its absolute
discretion in the exercise price of the Stock Option, or the number of shares or
amount of property subject to the Stock Option or, if appropriate, provide for a
cash payment to the Participant in partial consideration for the exchange of the
Stock Option.
 
     15. Limitations Imposed by Section 162(m).
 
         (a) Qualified Performance-Based Compensation. The Committee may make
the granting and/or vesting of an Award subject to the attainment of one or more
pre-established objective performance goals during a performance period, as set
forth below. It is intended that the compensation realized by the Participant
from such Awards would qualify as “qualified performance-based compensation”
within the meaning of Code section 162(m).
 
-12-
 

--------------------------------------------------------------------------------

 

             (i) Performance Goals. Prior to the ninety-first (91st) day of the
applicable performance period or during such other period as may be permitted
under section 162(m) of the Code, the Committee shall establish one or more
objective performance goals with respect to such performance period. Such
performance goals shall be expressed in terms of one or more of the following
criteria: (a) earnings (either in the aggregate or on a per-share basis,
reflecting dilution of shares as the Committee deems appropriate and, if the
Committee so determines, net of or including dividends); (b) adjusted net income
(meaning net income, excluding restructuring and related severance costs,
inventory write-downs and related purchase commitment charges, write-offs of
purchased research and development, and individually material one-time gains or
charges); (c) gross or net sales; (d) cash flow(s) (including either operating
or net cash flows); (e) financial return ratios; (f) total shareholder return,
shareholder return based on growth measures or the attainment by the shares of a
specified value for a specified period of time, share price or share price
appreciation; (g) value of assets, return or net return on assets, net assets or
capital (including invested capital); (h) adjusted pre-tax margin; (i) margins,
profits and expense levels; (j) dividends; (k) market share, market penetration
or other performance measures with respect to specific designated products or
product groups and/or specific geographic areas; (l) reduction of losses, loss
ratios or expense ratios; (m) reduction in fixed costs; (n) operating cost
management; (o) cost of capital; (p) debt reduction; (q) productivity
improvements; (r) inventory turnover measurements; or (s) customer satisfaction
based on specified objective goals or a Company-sponsored customer survey. Each
such performance goal (A) may be expressed (1) with respect to the Company as a
whole or with respect to one or more divisions or business units, (2) on a
pre-tax or after-tax basis, (3) on an absolute and/or relative basis, and (B)
may employ comparisons with past performance of the Company (including one or
more divisions) and/or the current or past performance of other companies, and
in the case of earnings-based measures, may employ comparisons to capital,
stockholders’ equity and shares outstanding.
 
To the extent applicable, the measures used in performance goals set under the
Program shall be determined in accordance with generally accepted accounting
principles (“GAAP”) and in a manner consistent with the methods used in the
Company’s regular reports on Forms 10-K and 10-Q, without regard to any of the
following, unless otherwise determined by the Committee consistent with the
requirements of section 162(m)(4)(C) and the regulations thereunder:
 
                 1. all items of gain, loss or expense for a fiscal year that
are related to special, unusual or non-recurring items, events or circumstances
affecting the Company or the financial statements of the Company;
 
                 2. all items of gain, loss or expense for a fiscal year that
are related to (i) the disposal of a business or discontinued operations or (ii)
the operations of any business acquired by Company during the fiscal year; and
 
                 3. all items of gain, loss or expense for a fiscal year that
are related to changes in accounting principles or to changes in applicable law
or regulations.
 
                 4. To the extent any objective performance goals are expressed
using any earnings or sales-based measures that require deviations from GAAP,
such deviations shall be at the discretion of the Committee and established at
the time the applicable performance goals are established.
 
             (ii) Performance Period. The Committee in its sole discretion shall
determine the length of each performance period.
 
-13-
 

--------------------------------------------------------------------------------

 

         (b) Nonqualified Deferred Compensation. Notwithstanding any other
provision hereunder, if and to the extent that the Committee determines the
Company’s federal tax deduction in respect of an Award may be limited as a
result of section 162(m) of the Code, with respect to Restricted Stock or RSUs,
the Committee may require the Participant to surrender to the Committee any
certificates with respect to Restricted Stock and agreements with respect to
RSUs, in order to cancel the awards of such Restricted Stock or RSUs. In
exchange for such cancellation, the Committee shall credit to a book account a
cash amount equal to the Fair Market Value of the shares of Common Stock subject
to such Awards. The amount credited to the book account shall be paid to the
Participant within 30 days after the date that compensation paid to the grantee
no longer is subject to the deduction limitation under section 162(m) of the
Code. The Participant shall have no rights in respect of such book account and
the amount credited thereto shall not be transferable by the Participant other
than by will or laws of descent and distribution. The Committee may credit
additional amounts to such book account as it may determine in its sole
discretion. Any book account created hereunder shall represent only an unfunded,
unsecured promise by the Company to pay the amount credited thereto to the
Participant in the future.
 
     16. Tax Withholding. The Company shall withhold any taxes required to be
withheld by federal, state or local government in connection with an Award. The
Company shall have the right to require a Participant to remit to the Company an
amount sufficient to satisfy any federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for
shares. A Participant may pay the withholding tax in cash, or, if the Agreement
provides, a Participant may also elect to have the number of shares of Common
Stock he is to receive reduced by the smallest number of whole shares of Common
Stock which, when multiplied by the Fair Market Value of the shares determined
as of the date on which the amount of tax to be withheld is determined, is
sufficient to satisfy federal, state and local, if any, withholding taxes
arising from the Award. Any such election must be made on or before the date on
which the amount of tax required to be withheld is determined.
 
     17. Right of Discharge Reserved. Nothing in the Program or in any Agreement
shall confer upon any Participant the right to continue as an Employee or
executive officer of the Company or any Subsidiary, or affect any right which
the Company may have to terminate such Employee or executive officer.
 
     18. Amendment.
 
         (a) In General. The Board may amend the Program, and the Committee may
amend any outstanding Agreement, in any respect whatsoever, except that, other
than pursuant to Section 14(b), no amendment to an outstanding Agreement shall
materially impair any rights or materially increase any obligations of any
Participant under any Award without the consent of the Participant (or, after
the Participant’s death, the person succeeding to the Participant’s interests
with respect to the Award). An amendment shall be subject to stockholder
approval to the extent necessary for compliance with Code section 162(m) and
other applicable law or regulation.
 
         (b) Repricing of Options and Cash Buyouts. Notwithstanding any
provision in the Program to the contrary, neither the Board nor the Committee
may, without obtaining prior approval by the Company’s shareholders:
 
-14-
 

--------------------------------------------------------------------------------

 

              (i) Reduce the option price of any issued and outstanding Option
granted under the Program at any time during the term of such option (other than
by adjustment pursuant to Section 4(b) relating to changes in capitalization);
 
             (ii) Authorize the Company to purchase Options or exchange Options
for cash or other property, except to the extent specifically authorized under
circumstances described in Section 7, Section 14(b) or Section 16 of the Program
relating to Immaculate Cashless Exercise, change in control and tax withholding,
respectively.
 
     19. Term of the Program. This Program initially became effective on May 22,
2007, the date approved by the stockholders of the Company. The Program, as
amended and restated, is effective on February 23, 2011, the date the amendment
and restatement was adopted by the Board. The Program shall terminate upon the
earlier of (i) the date on which all Common Stock available under this Program
have been issued, (ii) May 22, 2017, or (iii) the termination of this Program by
the Committee subject to approval of the Board of Directors of the Company. No
Award may be granted after the termination of the Program. Any outstanding
Awards as of the date the Program terminates shall remain in full force and
effect, subject to the terms of the Program and the relevant Agreement relating
to such Award.
 
     20. Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board of Directors, shall be indemnified and held harmless
by the Company from and against any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Program and against and from any and all amounts paid
by such person in settlement thereof with the Company’s approval, or paid by
such person in satisfaction of any judgment in any such action, suit or
proceeding against such person, provided such person shall give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled from the Company, as a
matter of law, or otherwise.
 
     21. Successors. All obligations of the Company under the Program, with
respect to any Award granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger consolidation or otherwise, of all or substantially
all of the business and/or assets of the Company.
 
     22. Severability. In the event any provision of the Program shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Program, and the Program shall be construed
and enforced as if the illegal or invalid provision had not been included.
 
     23. Governing Law. This Program and any grant of Awards made and any action
taken hereunder shall be subject to and construed and interpreted in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflict of laws.
 
-15-
 

--------------------------------------------------------------------------------

 

VISHAY INTERTECHNOLOGY INC.
ANNEX A – ISRAEL
TO THE 2007 STOCK INCENTIVE PROGRAM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

DEFINITIONS
 
For purposes of this Annex and the Agreement, the following definitions shall
apply:
 
(a) “Affiliate” – any “employing company” within the meaning of Section 102(a)
of the Ordinance.
 
(b) “Approved 102 Award” – an Award granted pursuant to Section 102(b) of the
Ordinance and held in trust by a Trustee for the benefit of the Participant.
 
(c) “Capital Gain Award (CGA)” – an Approved 102 Award elected and designated by
the Company to qualify under the capital gain tax treatment in accordance with
the provisions of Section 102(b)(2) of the Ordinance.
 
(d) “Controlling Shareholder” – shall have the meaning ascribed to it in Section
32(9) of the Ordinance.
 
(e) “Employee” – a person who is employed by the Company or its Subsidiaries,
including an individual who is serving as an office holder, but excluding any
Controlling Shareholder, all as determined in Section 102 of the Ordinance.
 
(f) “ITA” – the Israeli Tax Authorities.
 
(g) “Non-Employee” – a director of the Company who is not an Employee.
 
(h) “Ordinary Income Award (OIA)” – an Approved 102 Award elected and designated
by the Company to qualify under the ordinary income tax treatment in accordance
with the provisions of Section 102(b)(1) of the Ordinance.
 
(i) “102 Award” – any Award granted to Employees pursuant to Section 102 of the
Ordinance.
 
(j) “3(i) Option” – an Option granted pursuant to Section 3(i) of the Ordinance
to any person who is a Non-Employee.
 
(k) “Ordinance” – the Israeli Income Tax Ordinance [New Version] 1961 as now in
effect or as hereafter amended.
 
(l) “Section 102” – Section 102 of the Ordinance and any regulations, rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.
 
(m) “Trustee” – any individual appointed by the Company to serve as a trustee
and approved by the ITA, all in accordance with the provisions of Section 102(a)
of the Ordinance.
 
(n) “Unapproved 102 Award” – an Award granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee.
 

--------------------------------------------------------------------------------

 

For the avoidance of any doubt, it is hereby clarified that any capitalized
terms not specifically defined in this Annex shall be construed according to the
interpretation given to it in the Program.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

ANNEX A – ISRAEL
 
1. GENERAL
 
1.1. This Annex (the: “Annex”) shall apply only to Participant who are residents
of the State of Israel or those who are deemed to be residents of the State of
Israel for the payment of tax. The provisions specified hereunder shall form an
integral part of the 2007 Stock Incentive Program of Vishay Intertechnology Inc.
(hereinafter: the “Program”), which applies to the issuance of Awards to
purchase Shares of Vishay Intertechnology Inc. (hereinafter: the “Company”). All
capitalized terms that are not defined in this Annex A shall have the meaning
given to such term in the Program. According to the Program, Awards to purchase
the Company’s Shares may be issued to employees, and officers of the Company or
its subsidiaries and members of the Board.
 
1.2 This Annex is effective with respect to Awards granted following Amendment
no. 132 of the Ordinance, which entered into force on January 1, 2003.
 
1.3 This Annex is to be read as a continuation of the Program and only modifies
awards granted to Israeli Participants so that they comply with the requirements
set by the Israeli law in general, and in particular with the provisions of
Section 102 (as specified herein), as may be amended or replaced from time to
time. For the avoidance of doubt, this Annex does not add to or modify the
Program in respect of any other category of Participants.
 
1.4 The Program and this Annex are complimentary to each other and shall be
deemed as one. In any case of contradiction, whether explicit or implied,
between the provisions of this Annex and the Program, the provisions set out in
the Annex shall prevail.
 
2. ISSUANCE OF AWARDS
 
2.1 The persons eligible for participation in the Program as Participants shall
include any Employees and/or Non-Employees; provided, however, that (i)
Employees may only be granted 102 Awards; and (ii) Non-Employees and/or
Controlling Shareholders may only be granted 3(i) Options.
 
2.2 The Company may designate Awards granted to Employees pursuant to Section
102 as Unapproved 102 Awards or Approved 102 Awards.
 
2.3 The grant of Approved 102 Awards shall be made under this Annex adopted by
the Board, and shall be conditioned upon the approval of this Annex by the ITA.
 
2.4 Approved 102 Awards may either be classified as Capital Gain Awards (“CGAs”)
or Ordinary Income Awards (“OIAs”).
 
2.5 No Approved 102 Awards may be granted under this Annex to any eligible
Employee, unless and until, the Company’s election of the type of Approved 102
Awards as CGA or OIA granted to Employees (the: “Election”), is appropriately
filed with the ITA. Such Election shall become effective beginning the first
date of grant of an Approved 102 Award under this Annex and shall remain in
effect at least until the end of the year following the year during which the
Company first granted Approved 102 Awards. The Election shall obligate the
Company to grant only the type of Approved 102 Award it has elected, and shall
apply to all Participants who were granted Approved 102 Awards during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Awards simultaneously.
 

--------------------------------------------------------------------------------

 

2.6 All Approved 102 Awards must be held in trust by a Trustee, as described in
Section 3 below.
 
2.7 For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Awards shall be subject to the terms and conditions set forth in
Section 102.
 
3. TRUSTEE
 
3.1 Approved 102 Awards which shall be granted under this Annex and/or any
Shares allocated or issued upon exercise of such Approved 102 Awards and/or
other shares received subsequently following any realization of rights,
including without limitation bonus shares, shall be allocated or issued to the
Trustee and held for the benefit of the Participants for such period of time as
required by Section 102 or any regulations, rules or orders or procedures
promulgated thereunder (the: “Holding Period”). In the case the requirements for
Approved 102 Awards are not met, then the Approved 102 Awards may be regarded as
Unapproved 102 Awards, all in accordance with the provisions of Section 102.
 
3.2 Notwithstanding anything to the contrary, the Trustee shall not release any
Shares allocated or issued upon exercise of Approved 102 Awards prior to the
full payment of the Participant’s tax liabilities arising from Approved 102
Awards which were granted to him and/or any Shares allocated or issued upon
exercise of such Awards.
 
3.3 With respect to any Approved 102 Award, subject to the provisions of Section
102 and any rules or regulation or orders or procedures promulgated thereunder,
a Participant shall not sell or release from trust any Share received upon the
exercise of an Approved 102 Award and/or any share received subsequently
following any realization of rights, including without limitation, bonus shares,
until the lapse of the Holding Period required under Section 102 of the
Ordinance. Notwithstanding the above, if any such sale or release occurs during
the Holding Period, the sanctions under Section 102 of the Ordinance and under
any rules or regulation or orders or procedures promulgated thereunder shall
apply to and shall be borne by such Participant.
 
3.4 Upon receipt of Approved 102 Award, the Participant will sign an undertaking
to release the Trustee from any liability in respect of any action or decision
duly taken and bona fide executed in relation with this Annex, or any Approved
102 Award granted to him thereunder.
 
4. THE AWARDS
 
The terms and conditions, upon which the Awards shall be issued and exercised,
shall be as specified in the Agreement to be executed pursuant to the Program
and to this Annex. Each Agreement shall state, inter alia, the number of Shares
to which the Award relates, the type of Award granted thereunder (whether a CGA,
OIA, Unapproved 102 Award or a 3(i) Option), the vesting provisions and the
Exercise Price.
 

--------------------------------------------------------------------------------

 

5. FAIR MARKET VALUE
 
Without derogating from the definition of “Fair Market Value” enclosed in the
Program and solely for the purpose of determining the tax liability pursuant to
Section 102(b)(3) of the Ordinance, if at the date of grant the Company’s shares
are listed on any established stock exchange or a national market system or if
the Company’s shares will be registered for trading within ninety (90) days
following the date of grant of the CGAs, the fair market value of the Shares at
the date of grant shall be determined in accordance with the average value of
the Company’s shares on the thirty (30) trading days preceding the date of grant
or on the thirty (30) trading days following the date of registration for
trading, as the case may be.
 
6. EXERCISE OF OPTIONS
 
A Stock Option shall be exercised by the delivery of a written notice of
exercise to the Vice President and Secretary of the Company, or such other
person specified by the Committee and, when applicable, by the Trustee, in
accordance with the requirements of Section 102, setting forth the number of
shares of Common Stock with respect to which the Option is to be exercised,
accompanied by full payment of the Exercise Price and any required withholding
taxes. Payment of the Exercise Price for the shares of Common Stock being
purchased shall be made: (a) by certified or official bank check (or the
equivalent thereof acceptable to the Company), or (b) at the discretion of the
Committee and to the extent permitted by law, by such other provision as the
Committee may from time to time prescribe. The Committee may allow exercises to
be made by means of a “cashless exercise,” with the delivery of payment as
permitted under U.S. Federal Reserve Board Regulation T, subject to applicable
securities law restrictions, or by any other means which the Committee
determines to be consistent with the Program’s purpose and applicable law.
Payment shall be made on the date that the Stock Option or any part thereof is
exercised, and no shares shall be issued or delivered upon exercise of a Stock
Option until full payment has been made by the Participant. Promptly after
receiving payment of the full Exercise Price, the Company shall, subject to the
provisions of Section 12 of the Program, deliver to the Participant, or to such
other person as may then have the right to exercise the Stock Option, a
certificate for the shares of Common Stock for which the Stock Option has been
exercised.
 
7. ASSIGNABILITY AND SALE OF AWARDS
 
7.1 Notwithstanding any other provision of the Program, no Award or any right
with respect thereto, purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral or any right with respect to
them given to any third party whatsoever, and during the lifetime of the
Participant each and all of such Participant’s rights to purchase Shares
hereunder shall be exercisable only by the Participant.
 
Any such action made directly or indirectly, for an immediate validation or for
a future one, shall be void.
 
7.2 As long as Stock Options or Shares purchased pursuant to thereto are held by
the Trustee on behalf of the Participant, all rights of the Participant over the
shares are personal, can not be transferred, assigned, pledged or mortgaged,
other than by will or laws of descent and distribution.
 

--------------------------------------------------------------------------------

 

8. INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S PERMIT
 
8.1 With regards to Approved 102 Awards, the provisions of the Program and/or
the Annex and/or the Agreement shall be subject to the provisions of Section 102
and the Tax Assessing Officer’s permit, and the said provisions and permit shall
be deemed an integral part of the Program and of the Annex and of the Agreement.
 
8.2 Any provision of Section 102 and/or the said permit which is necessary in
order to receive and/or to keep any tax benefit pursuant to Section 102, which
is not expressly specified in the Program or the Annex or the Agreement, shall
be considered binding upon the Company and the Participants, provided that such
provision is not inconsistent with the Program.
 
9. DIVIDEND
 
Subject to the Company’s Incorporation Documents, with respect to all Shares
(but excluding, for avoidance of any doubt, any unexercised Awards) allocated or
issued upon the exercise of options and held by the Participant or by the
Trustee as the case may be, the Participant shall be entitled to receive
dividends in accordance with the quantity of such shares, and subject to any
applicable taxation on distribution of dividends, and when applicable subject to
the provisions of Section 102 and the rules, regulations or orders promulgated
thereunder
 
10. TAX CONSEQUENCES
 
10.1 Any tax consequences arising from the grant, vesting or exercise of any
Award, from the payment for Shares covered thereby or from any other event or
act (of the Company, and/or its Subsidiaries, and the Trustee or the
Participant), hereunder, shall be borne solely by the Participant. The Company
and/or its Subsidiaries, and/or the Trustee shall withhold taxes according to
the requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Participant shall agree to
indemnify the Company and/or its Subsidiaries and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Participant.
 
10.2 A Participant may pay the withholding tax in cash, or, if the Agreement
provides, a Participant may also elect to have the number of shares of Common
Stock he is to receive reduced by the smallest number of whole shares of Common
Stock which, when multiplied by the Fair Market Value of the shares determined
as of the date on which the amount of tax to be withheld is determined, is
sufficient to satisfy the withholding taxes arising from the Award. Any such
election must be made on or before the date on which the amount of tax required
to be withheld is determined.
 
10.3 The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to a Participant until all required payments have
been fully made.
 
10.4 With respect to Unapproved 102 Award, if the Participant ceases to be
employed by the Company or any Affiliate, the Participant shall extend to the
Company and/or its Affiliate a security or guarantee for the payment of tax due
at the time of sale of Shares, all in accordance with the provisions of Section
102 and the rules, regulation or orders promulgated thereunder.
 
11. GOVERNING LAW & JURISDICTION
 
This Annex, as it relates to section 102 of the Ordinance, shall be governed by
and construed and enforced in accordance with the laws of the State of Israel
applicable to contracts made and to be performed therein, without giving effect
to the principles of conflict of laws. The competent courts of the Tel-Aviv
District in Israel will have exclusive jurisdiction in any matters pertaining to
this Annex.
 
*      *      *
 

--------------------------------------------------------------------------------